Title: From Abigail Smith Adams to William Cranch, 26 March 1817
From: Adams, Abigail Smith
To: Cranch, William


				
					Dear Sir
					Quincy March 26th 1817
				
				Mr W S Smith with Mrs Smith are upon a visit to her Relations in Washington. he is desirious of paying his Respects to you, as a Relation, and as a desendent of the Venerable Characters, whom he remembers with Respect and veneration—He is desirious of obtaining employment under the Government. in what Capacity I do not know. His being So nearly Related to me, deprives him of all the advantage he might otherways derive, from application to the higher Powers.It is, and has been an invariable Rule with his Grandfather, not to ask any favours, or even to give a recommendation to office, for any of his Relatives, and very rarely for any one Else In mr Madisons administration, he did recommend two young Men for the Army, and one as a midshipman for the Navy.any advise, or information you can give to mr Smith, who is a Stranger in Washington will be thankfully received by him and gratefully acknowledged by your affectionate / Aunt
				
					Abigail Adams
				
				
			